 

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-10k_122515.htm]

 

Exhibit 10.48

 



EXECUTION COPY

 

WAIVER AND AMENDMENT NO. 7 TO NOTE PURCHASE AND GUARANTEE AGREEMENT

 

THIS WAIVER AND AMENDMENT NO. 7 TO NOTE PURCHASE AND GUARANTEE AGREEMENT (this
“Amendment”) is made as of December 18, 2015 by and among Dairyland USA
Corporation, a New York corporation (“Dairyland”), The Chefs’ Warehouse
Mid-Atlantic, LLC, a Delaware limited liability company (“CW Mid-Atlantic”), Bel
Canto Foods, LLC, a New York limited liability company (“Bel Canto”), The Chefs’
Warehouse West Coast, LLC, a Delaware limited liability company (“CW West
Coast”), and The Chefs’ Warehouse of Florida, LLC, a Delaware limited liability
company (“CW Florida”, and together with Dairyland, CW Mid-Atlantic, Bel Canto
and CW West Coast, the “Issuers”), each of the Guarantors whose names appear on
the signature pages hereto (together with the Issuers, collectively, the
“Obligors”), and each of the holders of the Notes whose names appear on the
signature pages hereto (each a “Noteholder” and collectively, the
“Noteholders”).



WHEREAS, the Obligors and the Noteholders are party to that certain Note
Purchase and Guarantee Agreement dated as of April 17, 2013, as amended by that
certain Amendment No. 1 to Note Purchase and Guarantee Agreement dated as of
July 23, 2014, that certain Amendment No. 2 to Note Purchase and Guarantee
Agreement dated as of November 4, 2014, that certain Amendment No. 3 to Note
Purchase and Guarantee Agreement dated as of December 3, 2014, that certain
Amendment No. 4 to Note Purchase and Guarantee Agreement dated as of January 9,
2015, that certain Supplemental Note Purchase and Guarantee Agreement and
Amendment Agreement dated as of April 6, 2015 and that certain Amendment No. 6
to Note Purchase and Guarantee Agreement dated as of July 1, 2015 (as so amended
and supplemented, and as may be further amended, restated, supplemented or
otherwise modified from time to time, the “Note Purchase Agreement”), pursuant
to which the Issuers issued and sold (i) $100,000,000 in aggregate principal
amount of their Guaranteed Senior Secured Notes due April 17, 2023 (as amended,
restated or otherwise modified from time to time pursuant to Section 18 of the
Note Purchase Agreement and including any such notes issued in substitution
therefor pursuant to Section 13 of the Note Purchase Agreement, the “Series A
Notes”), and (ii) $25,000,000 in aggregate principal amount of their 5.80%
Series B Guaranteed Senior Secured Notes due October 17, 2020 (as amended,
restated or otherwise modified from time to time pursuant to Section 18 of the
Note Purchase Agreement and including any such notes issued in substitution
therefor pursuant to Section 13 of the Note Purchase Agreement, the “Series B
Notes”; and together with the Series A Notes, collectively, the “Notes”);



WHEREAS, the Obligors have requested that the Required Holders agree to certain
amendments and waivers to the Note Purchase Agreement;



WHEREAS, the Obligors and the Noteholders have so agreed on the terms and
conditions set forth herein;



WHEREAS, the Noteholders constitute the Required Holders;



NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Obligors and the
Noteholders hereby agree to enter into this Amendment.



1.

Definitions. All capitalized terms used herein and not otherwise defined shall
have the meanings provided for in the Note Purchase Agreement.



2.

Amendments to the Note Purchase Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 4 below, and effective as of the date
such conditions are satisfied, the parties hereto agree that the Note Purchase
Agreement is hereby amended as follows, with the effect from June 30, 2015:

 

 1 

 



(a)

Section 10.13(c)(i) of the Note Purchase Agreement is hereby amended by adding
the following sentence at the end thereof: 

“Notwithstanding the foregoing, for purposes of determining compliance with this
Section 10.13(c)(i), up to $6,518,000 of Capital Expenditures incurred or made
on or prior to September 25, 2015 by the Obligors and their Subsidiaries in
connection with the Specified Las Vegas Transaction shall be deemed to be
excluded when calculating the aggregate amount of Capital Expenditures incurred
or made by the Obligors and their Subsidiaries during the 2015 Fiscal Year.” 

(b)

Section 10.13(c)(ii) of the Note Purchase Agreement is hereby amended to add the
phrase “occurring after the 2016 Fiscal Year” immediately following the phrase
“in respect of any Fiscal Year” in the first sentence thereof.



3.

Waivers. For the avoidance of doubt, the Noteholders hereby waive (i) any
non-compliance with Section 10.13(c) of the Note Purchase Agreement (as in
effect prior to the effectiveness of this Amendment) due to the Obligors and
their Subsidiaries making Capital Expenditures during the 2015 Fiscal Year in
excess of $17,000,000, (ii) any non-compliance with Section 8.3 of the Note
Purchase Agreement relating to the requirement to offer to prepay a portion of
the Notes held by such holder equal to such holder’s Ratable Portion of the
Relevant Designated Net Proceeds received in connection with the Specified Las
Vegas Transaction, (iii) any incorrect representation or warranty made by the
Obligors pursuant to Section 7.2(b) of the Note Purchase Agreement (solely to
the extent incorrect as a result of the events described in clauses (i), (ii)
and/or (iv) of this paragraph) and (iv) any non-compliance with Section 7.1(g)
of the Note Purchase Agreement as a result of any failure of the Obligors to
provide timely notice of the foregoing. This specific waiver shall not be
construed to constitute (1) a waiver of any other event, circumstance or
condition or of any other right or remedy available to any Noteholder pursuant
to the Note Purchase Agreement or any other Financing Document or (2) a course
of dealing or a consent to any departure by the Issuers or any other Obligor
from any other term or requirement of the Note Purchase Agreement or any other
Financing Document.



4.

Conditions of Effectiveness. The effectiveness of this Amendment is subject to
the following conditions precedent, each to be in form and substance
satisfactory to the Noteholders: 

(a)

each Noteholder shall have received counterparts of this Amendment duly executed
by the Obligors and the Noteholders;



(b)

each Noteholder shall have received a fully executed copy of an amendment to the
Bank Credit Agreement, which amendment shall be substantially in the form set
forth on Exhibit A hereto and in full force and effect (the “Bank Amendment”);



(c)

The Chefs’ Warehouse, Inc. shall have paid to each Noteholder, in consideration
of the agreements of such Noteholder contained herein, by wire transfer of
immediately available funds, a fee, whether or not such holder has signed this
Amendment, in an amount equal to 0.10% (10 basis points) of the aggregate
outstanding principal amount of Notes held by such Noteholder; such fee shall be
deemed earned when paid and shall be nonrefundable; and

 



 2 

 

 

(d)           the Noteholders shall have received payment and/or reimbursement
of their fees and expenses (including, without limitation, all fees and expenses
of counsel for the Noteholders to the extent invoiced in reasonable detail on or
prior to the date hereof) in connection with this Amendment and the other
Financing Documents.

   

5.

Representations and Warranties of the Obligors. Each Obligor hereby represents
and warrants as follows:

(a)

This Amendment and the Note Purchase Agreement as modified hereby constitute
legal, valid and binding obligations of such Obligor and are enforceable against
such Obligor in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. 

(b)

As of the date hereof and after giving effect to the terms of this Amendment,
(i) no Default has occurred and is continuing and (ii) the representations and
warranties of the Obligors set forth in the Note Purchase Agreement, as amended
hereby, are true and correct in all material respects (except that any
representation or warranty that is qualified as to materiality shall be true and
correct in all respects), it being understood and agreed that any representation
or warranty which by its terms expressly relates to a specified date shall be
required to be true and correct only as of such specified date.

6.

Confirmation and Ratification of Guaranteed Obligations. By executing this
Amendment, each of the Guarantors hereby (a) consents to this Amendment, (b)
acknowledges that, notwithstanding the execution and delivery of the Amendment,
the obligations of each of the Guarantors under the Guaranty continue in full
force and effect and are not impaired or affected, and the Guaranty continues in
full force and effect and shall apply to the Guaranteed Obligations as amended
by this Amendment, and (c) affirms and ratifies the Guaranty, any other
Financing Document executed by it and the Guaranteed Obligations in all
respects.

7.

Reference to and Effect on the Note Purchase Agreement.

(a)

Upon the effectiveness hereof, each reference to the Note Purchase Agreement in
the Note Purchase Agreement or any other Financing Document shall mean and be a
reference to the Note Purchase Agreement as amended hereby.

(b)

Each Financing Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

(c)

Except with respect to the subject matter hereof, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Noteholders, nor constitute a waiver of any provision of
the Note Purchase Agreement, any other Financing Document or any other
documents, instruments or agreements executed and/or delivered in connection
therewith. 

(d)

This Amendment constitutes a “Financing Document” under (and as defined in) the
Note Purchase Agreement.

 

 3 

 



8.

Release of Claims.

(a)

Each of the Obligors, on behalf of itself and its successors, assigns, and other
legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges the Noteholders, their respective
successors and assigns, and their respective present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (the Noteholders and all
such other Persons being hereinafter referred to collectively as the “Releasees”
and individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of setoff, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which any
of the Obligors or any of their respective successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
day and date of this Agreement, in each case in connection with the Note
Purchase Agreement or any of the other Financing Documents or transactions
thereunder or related thereto.

(b)

Each of the Obligors understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

9.

Governing Law. This Amendment shall be construed and enforced in accordance
with, and the rights of the parties hereto shall be governed by, the law of the
State of New York excluding choice of law principles that would permit the
application of the laws of a different jurisdiction.

10.

Headings. Section headings in this Amendment are included herein for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.

11.

Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

 

[Signature Pages Follow]

 

 

 

 4 

 



 IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and
year first above written.

 

  ISSUERS:       DAIRYLAND USA CORPORATION       By:  /s/ John D. Austin  

Name:

John D. Austin   Title: CFO               THE CHEFS’ WAREHOUSE MID-ATLANTIC, LLC
        By: /s/ John D. Austin   Name: John D. Austin   Title: CFO              
BEL CANTO FOODS, LLC         By: /s/ John D. Austin   Name: John D. Austin  
Title: CFO               THE CHEFS’ WAREHOUSE WEST COAST, LLC         By: /s/
John D. Austin   Name: John D. Austin   Title: CFO               THE CHEFS’
WAREHOUSE OF FLORIDA, LLC         By: /s/ John D. Austin   Name: John D. Austin
  Title: CFO      

 



 

 5 

 



  GUARANTORS:       THE CHEFS’ WAREHOUSE, INC.       By:  /s/ John D. Austin  

Name:

John D. Austin   Title: CFO               CHEFS’ WAREHOUSE PARENT, LLC        
By: /s/ John D. Austin   Name: John D. Austin   Title: CFO              
MICHAEL’S FINER MEATS, LLC         By: /s/ John D. Austin   Name: John D. Austin
  Title: CFO               MICHAEL’S FINER MEATS HOLDINGS, LLC         By: /s/
John D. Austin   Name: John D. Austin   Title: CFO               THE CHEFS’
WAREHOUSE MIDWEST, LLC         By: /s/ John D. Austin   Name: John D. Austin  
Title: CFO               THE CHEFS’ WAREHOUSE PASTRY DIVISION, INC.         By:
/s/ John D. Austin   Name: John D. Austin   Title: CFO      

 



 

 6 

 

 

  QZ ACQUISITION (USA), INC.         By: /s/ John D. Austin   Name: John D.
Austin   Title: CFO               QZINA SPECIALTY FOODS NORTH AMERICA (USA),
INC.         By: /s/ John D. Austin   Name: John D. Austin   Title: CFO        
      QZINA SPECIALTY FOODS, INC., a Florida corporation         By: /s/ John D.
Austin   Name: John D. Austin   Title: CFO               QZINA SPECIALTY FOODS,
INC., a Washington corporation         By: /s/ John D. Austin   Name: John D.
Austin   Title: CFO               QZINA SPECIALTY FOODS (AMBASSADOR), INC.      
  By: /s/ John D. Austin   Name: John D. Austin   Title: CFO               CW LV
REAL ESTATE LLC         By: /s/ John D. Austin   Name: John D. Austin   Title:
CFO      

 

 

 

 7 

 

 

  ALLEN BROTHERS 1893, LLC         By: /s/ John D. Austin   Name: John D. Austin
  Title: CFO               THE GREAT STEAKHOUSE STEAKS, LLC         By: /s/ John
D. Austin   Name: John D. Austin   Title: CFO               DEL MONTE CAPITOL
MEAT COMPANY HOLDINGS, LLC         By: /s/ John D. Austin   Name: John D. Austin
  Title: CFO               DEL MONTE CAPITOL MEAT COMPANY, LLC         By: /s/
John D. Austin   Name: John D. Austin   Title: CFO      

 

 

 

 8 

 

 

  NOTEHOLDERS:       THE PRUDENTIAL INSURANCE COMPANY OF AMERICA         By: /s/
Tannis Fussell   Name: Tannis Fussell   Title: Vice President              
PRUCO LIFE INSURANCE COMPANY         By: /s/ Tannis Fussell   Name: Tannis
Fussell   Title: Assistant Vice President               PRUDENTIAL ARIZONA
REINSURANCE CAPTIVE COMPANY   By:

Prudential Investment Management, Inc.,

as investment manager

        By: /s/ Tannis Fussell   Name: Tannis Fussell   Title: Vice President  
            PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY   By:

Prudential Investment Management, Inc.,

as investment manager

        By: /s/ Tannis Fussell   Name: Tannis Fussell   Title: Vice President  
   



 [Signature Page to Amendment No. 7 to Note Purchase and Guarantee Agreement -
Chefs’ Warehouse

 

 

 

 9 

 

 

Exhibit A

Bank Amendment

EXECUTION COPY

 

AMENDMENT NO. 8

Dated as of December 18, 2015

to

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT NO. 8 (this “Amendment”) is made as of December 18, 2015 by and
among Dairyland USA Corporation, a New York corporation (“Dairyland”), The
Chefs’ Warehouse Mid-Atlantic, LLC, a Delaware limited liability company (“CW
Mid-Atlantic”), Bel Canto Foods, LLC, a New York limited liability company (“Bel
Canto”), The Chefs’ Warehouse West Coast, LLC, a Delaware limited liability
company (“CW West Coast”), and The Chefs’ Warehouse of Florida, LLC, a Delaware
limited liability company (“CW Florida” and, together with Dairyland, CW
Mid-Atlantic, Bel Canto and CW West Coast, the “Borrowers”), the financial
institutions listed on the signature pages hereof and JPMorgan Chase Bank, N.A.,
as Administrative Agent (in such capacity, the “Administrative Agent”) and as
Collateral Agent (in such capacity, the “Collateral Agent”), under that certain
Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013, by and among the Borrowers, the other Loan
Parties party thereto, the Lenders, the Administrative Agent and the Collateral
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings given to them in the Credit
Agreement.

WHEREAS, the Borrowers have requested that the requisite Lenders, the
Administrative Agent and the Issuing Bank agree to amend Section 6.13(c) of the
Credit Agreement and provide a limited waiver, as more fully described herein;
and

WHEREAS, the Borrowers, the Lenders party hereto, the Administrative Agent and
the Issuing Bank have so agreed on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto, the Administrative Agent and the Issuing Bank hereby agree
to enter into this Amendment.

1.

Amendments to the Credit Agreement. Upon the satisfaction of the conditions
precedent set forth in Section 2 below, the parties hereto agree that the Credit
Agreement shall be amended as follows, with effect from (and including) June 30,
2015:

(a)

Section 6.13(c)(i) of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof:

Notwithstanding the foregoing, for purposes of determining compliance with this
Section 6.13(c)(i), up to $6,518,000 of Capital Expenditures incurred or made on
or prior to September 25, 2015 by the Loan Parties and their Subsidiaries in
connection with the Specified Las Vegas Transaction shall be deemed to be
excluded when calculating the aggregate amount of Capital Expenditures incurred
or made by the Loan Parties and their Subsidiaries during the 2015 Fiscal Year.

 

 10 

 

 

(b)

Section 6.13(c)(ii) of the Credit Agreement is hereby amended to add the phrase
“occurring after the 2016 Fiscal Year” immediately following the phrase “in
respect of any Fiscal Year” in the first sentence thereof.

2.

Conditions of Effectiveness. The effectiveness of this Amendment is subject to
the conditions precedent that:

(a)

the Administrative Agent shall have received counterparts of this Amendment duly
executed by the Borrowers, the Required Lenders, the Administrative Agent and
the Issuing Bank;

(b)

the Administrative Agent shall have received counterparts of the Consent and
Reaffirmation attached as Exhibit A hereto duly executed by the Loan Guarantors;

(c)

the Administrative Agent shall have received an executed and effective amendment
to the Prudential Note Agreement, which amendment shall be substantially in the
form set forth on Exhibit B hereto;

(d)

the Borrower Representative shall have made a Borrowing Request to the
Administrative Agent for a Revolving Borrowing in an amount equal to $14,645,000
for purposes of repaying the Term Loans in an equivalent amount substantially
concurrently with the effectiveness of this Amendment;

(e)

the Administrative Agent shall have received from the Borrowers, on behalf of
each Lender signatory hereto that delivers its executed signature page to this
Amendment by no later than the date and time specified by the Administrative
Agent, an amendment fee in an amount equal to 0.10% of the sum of (i) such
Lender’s Revolving Commitment immediately prior to the effectiveness of this
Amendment plus (ii) the aggregate principal amount of such Lender’s Term Loans
outstanding immediately prior to the effectiveness of this Amendment; and

(f)

the Administrative Agent shall have received payment and/or reimbursement of the
Administrative Agent’s and its affiliates’ fees and expenses (including, to the
extent invoiced in an invoice dated on or prior to the date hereof, reasonable
documented out-of-pocket fees and expenses of counsel for the Administrative
Agent) in connection with this Amendment and the other Loan Documents.

3.

Waiver. For the avoidance of doubt, the Administrative Agent and the Lenders
party hereto hereby waive (i) any non-compliance with Section 6.13(c) of the
Credit Agreement (as in effect prior to the effectiveness of this Amendment) due
to the Loan Parties and their Subsidiaries making Capital Expenditures during
the 2015 Fiscal Year in excess of $17,000,000, (ii) any non-compliance with
Section 2.11(c) and/or 2.11(e) of the Credit Agreement relating to the
prepayment of Obligations in an aggregate amount equal to the Ratable Share of
100% of the Net Proceeds received in connection with the Specified Las Vegas
Transaction, (iii) any incorrect representation or warranty made by the Loan
Parties pursuant to Section 3.07 and/or 4.02 of the Credit Agreement (solely to
the extent incorrect as a result of the events described in clauses (i), (ii)
and/or (iv) of this paragraph) and (iv) any non-compliance with Section 5.02(a)
of the Credit Agreement as a result of any failure of the Loan Parties to
provide timely notice of the foregoing. This specific waiver shall not be
construed to constitute (1) a waiver of any other event, circumstance or
condition or of any other right or remedy available to the Administrative Agent
or any Lender pursuant to the Credit Agreement or any other Loan Document or (2)
a course of dealing or a consent to any departure by the Borrowers or any other
Loan Party from any other term or requirement of the Credit Agreement or any
other Loan Document.

 

 11 

 

 

4.

Repayment of Term Loans. The Borrowers shall repay the Term Loans (to be applied
to installments of the Term Loans in the inverse order of maturity) in an
aggregate amount of not less than $14,645,000, which the Loan Parties hereby
represent and warrant reflects the Ratable Share of 100% of the Net Proceeds
received in connection with the Specified Las Vegas Transaction, substantially
concurrently with the effectiveness of this Amendment.

5.

Authorization of Agents. Each Lender party hereto hereby consents to and
authorizes each of the Agents to execute and deliver an amendment to the
Intercreditor Agreement, substantially in the form set forth on Exhibit C
hereto.

6.

Representations and Warranties of the Borrowers. Each Borrower hereby represents
and warrants as follows:

(a)

This Amendment and the Credit Agreement as amended hereby constitute legal,
valid and binding obligations of such Borrower and are enforceable against such
Borrower in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(b)

As of the date hereof, after giving effect to the terms of this Amendment, (i)
no Default has occurred and is continuing and (ii) the representations and
warranties of the Loan Parties set forth in the Credit Agreement, as amended
hereby, are true and correct in all material respects (provided that any such
representations or warranties qualified by materiality or Material Adverse
Effect are true and correct in all respects), it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct only as of such specified date.

7.

Reference to and Effect on the Credit Agreement.

(a)

Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

(b)

Each Loan Document and all other documents, instruments and agreements executed
and/or delivered in connection therewith shall remain in full force and effect
and are hereby ratified and confirmed.

(c)

Except with respect to the subject matter hereof, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement, the Loan Documents or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

(d)

This Amendment is a “Loan Document” under (and as defined in) the Credit
Agreement.



 12 

 

 

8.

Release of Claims. 

(a)

Each of the Loan Parties, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges the Administrative Agent, the
Collateral Agent and each of the Lenders, their respective successors and
assigns, and their respective present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives (the Administrative Agent, the
Collateral Agent, the Lenders and all such other Persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of setoff,
demands and liabilities whatsoever (individually, a “Claim” and collectively,
“Claims”) of every name and nature, known or unknown, suspected or unsuspected,
both at law and in equity, which any of the Loan Parties or any of their
respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment, in
each case in connection with the Credit Agreement or any of the other Loan
Documents or transactions thereunder or related thereto.

(b)

Each of the Loan Parties understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

9.

Governing Law. This Amendment shall be construed in accordance with and governed
by the law of the State of New York.

10.

Headings. Section headings in this Amendment are included herein for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.

11.

Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

 13 

 

 



IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

  DAIRYLAND USA CORPORATION       By:  /s/ John D. Austin  

Name:

John D. Austin   Title: CFO               THE CHEFS’ WAREHOUSE MID-ATLANTIC, LLC
        By: /s/ John D. Austin   Name: John D. Austin   Title: CFO              
BEL CANTO FOODS, LLC         By: /s/ John D. Austin   Name: John D. Austin  
Title: CFO               THE CHEFS’ WAREHOUSE WEST COAST, LLC         By: /s/
John D. Austin   Name: John D. Austin   Title: CFO               THE CHEFS’
WAREHOUSE OF FLORIDA, LLC         By: /s/ John D. Austin   Name: John D. Austin
  Title: CFO      

 

Signature Page to Amendment No. 8 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 

  

 

 

 

JPMORGAN CHASE BANK, N.A.,



individually as a Lender, as the Swingline Lender, as the Issuing Bank, as
Administrative Agent and as Collateral Agent

        By: /s/ Diane Bredehoft   Name: Diane Bredehoft   Title: Authorized
Officer      

 

 

 

Signature Page to Amendment No. 8 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 

  

 

 

 

GE CAPITAL BANK, formerly known as
GE CAPITAL FINANCIAL INC.,

as a Lender

        By: /s/ Heather-Leigh Glade   Name: Heather-Leigh Glade   Title: Duly
Authorized Signatory      

 

 

Signature Page to Amendment No. 8 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al



 

  

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

        By: /s/ Thomas Pizzo   Name: Thomas Pizzo   Title: Senior Vice President
     

 

 

Signature Page to Amendment No. 8 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 

  

 

 

 

BMO HARRIS FINANCING, INC.,

as a Lender

        By: /s/ Paul Harris   Name: Paul Harris   Title: MD      

 

 

 

Signature Page to Amendment No. 8 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 

  

 

 

 

BRANCH BANKING AND TRUST COMPANY,

as a Lender

        By: /s/ Kenneth M. Blackwell   Name: Kenneth M. Blackwell   Title:
Senior Vice President      

 

 

 

 

Signature Page to Amendment No. 8 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 

  

 

 

EXHIBIT A

 

Consent and Reaffirmation

 

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 8 to Amended and Restated Credit Agreement with respect to that
certain Amended and Restated Credit Agreement dated as of April 25, 2012, as
amended and restated as of April 17, 2013 (as the same may be further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Dairyland USA Corporation, a New York corporation
(“Dairyland”), The Chefs’ Warehouse Mid-Atlantic, LLC, a Delaware limited
liability company (“CW Mid-Atlantic”), Bel Canto Foods, LLC, a New York limited
liability company (“Bel Canto”), The Chefs’ Warehouse West Coast, LLC, a
Delaware limited liability company (“CW West Coast”), and The Chefs’ Warehouse
of Florida, LLC, a Delaware limited liability company (“CW Florida” and,
together with Dairyland, CW Mid-Atlantic, Bel Canto and CW West Coast, the
“Borrowers”), the other Loan Parties party thereto, the Lenders and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”), which
Amendment No. 8 to Amended and Restated Credit Agreement is dated as of December
18, 2015 and is by and among the Borrowers, the financial institutions listed on
the signature pages thereof and the Administrative Agent (the “Amendment”).
Capitalized terms used in this Consent and Reaffirmation and not defined herein
shall have the meanings given to them in the Credit Agreement.

Without in any way establishing a course of dealing by the Administrative Agent,
the Collateral Agent or any Lender, each of the undersigned consents to the
Amendment and reaffirms the terms and conditions of the Loan Guaranty and any
other Loan Document executed by it and acknowledges and agrees that the Loan
Guaranty and each and every such Loan Document executed by the undersigned in
connection with the Credit Agreement remains in full force and effect and is
hereby reaffirmed, ratified and confirmed. All references to the Credit
Agreement contained in the above-referenced documents shall be a reference to
the Credit Agreement as so modified by the Amendment and as the same may from
time to time hereafter be amended, modified or restated.

 

Dated December 18, 2015

[Signature Pages Follow]

 

  

 

 

IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed as of
the day and year above written.

  DAIRYLAND USA CORPORATION       By:  /s/ John D Austin  

Name:

John D Austin   Title: CFO               THE CHEFS’ WAREHOUSE MID-ATLANTIC, LLC
        By: /s/ John D. Austin   Name: John D. Austin   Title: CFO              
BEL CANTO FOODS, LLC         By: /s/ John D. Austin   Name: John D. Austin  
Title: CFO               THE CHEFS’ WAREHOUSE WEST COAST, LLC         By: /s/
John D Austin   Name: John D Austin   Title: CFO               THE CHEFS’
WAREHOUSE OF FLORIDA, LLC         By: /s/ John D Austin   Name: John D Austin  
Title: CFO      

 



Signature Page Consent and Reaffirmation to Amendment No. 8 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 

  

 

 

 

THE CHEFS’ WAREHOUSE, INC.

        By: /s/ John D. Austin   Name: John D. Austin   Title: CFO              
CHEFS’ WAREHOUSE PARENT, LLC         By: /s/ John D. Austin   Name: John D.
Austin   Title: CFO               MICHAEL’S FINER MEATS, LLC         By: /s/
John D. Austin   Name: John D. Austin   Title: CFO               MICHAEL’S FINER
MEATS HOLDINGS, LLC         By: /s/ John D. Austin   Name: John D. Austin  
Title: CFO               THE CHEFS’ WAREHOUSE MIDWEST, LLC         By: /s/ John
D. Austin   Name: John D. Austin   Title: CFO               THE CHEFS’ WAREHOUSE
PASTRY DIVISION, INC.         By: /s/ John D. Austin   Name: John D. Austin  
Title: CFO      

 



Signature Page Consent and Reaffirmation to Amendment No. 8 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 

  

 

 

  QZ ACQUISITION (USA), INC.         By: /s/ John D. Austin   Name: John D.
Austin   Title: CFO               QZINA SPECIALTY FOODS NORTH AMERICA (USA),
INC.         By: /s/ John D. Austin   Name: John D. Austin   Title: CFO        
      QZINA SPECIALTY FOODS, INC., a Florida corporation         By: /s/ John D.
Austin   Name: John D. Austin   Title: CFO               QZINA SPECIALTY FOODS,
INC., a Washington corporation         By: /s/ John D. Austin   Name: John D.
Austin   Title: CFO               QZINA SPECIALTY FOODS (AMBASSADOR), INC.      
  By: /s/ John D. Austin   Name: John D. Austin   Title: CFO               CW LV
REAL ESTATE LLC         By: /s/ John D. Austin   Name: John D. Austin   Title:
CFO      

 



Signature Page Consent and Reaffirmation to Amendment No. 8 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al 



  

 

 

  ALLEN BROTHERS 1893, LLC         By: /s/ John D. Austin   Name: John D. Austin
  Title: CFO               THE GREAT STEAKHOUSE STEAKS, LLC         By: /s/ John
D. Austin   Name: John D. Austin   Title: CFO               DEL MONTE CAPITOL
MEAT COMPANY HOLDINGS, LLC         By: /s/ John D. Austin   Name: John D. Austin
  Title: CFO               DEL MONTE CAPITOL MEAT COMPANY, LLC         By: /s/
John D. Austin   Name: John D. Austin   Title: CFO      

 



Signature Page Consent and Reaffirmation to Amendment No. 8 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al 

 

  

 

 

EXHIBIT B

Form of Amendment to Prudential Note Agreement

 

[Attached]

 

  

 

 

EXHIBIT C

Form of Amendment to Intercreditor Agreement

 

[Attached]

 

 

 

 

